Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-23 are pending.
The prior arts submitted on January 08, 2020, January 19, 2021 and March 24, 2021 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman et al. (2019/0204845).
As per claim 16, Grossman et al. disclose an external sensing module for a vehicle configured to operate in an autonomous driving mode, the external sensing module comprising a radar sensor arranged along a first housing section of the external sensing module, the radar sensor being configured to detect objects in a region of an 
As per claim 17, wherein the external sensing module is disposed along a rear fascia of the vehicle to detect and classify objects behind the vehicle.
As per claim 18, wherein the field of view of the image sensor 1s between 30-60° along the rear of the vehicle.
As per claim 19, wherein the field of view of the image sensor has an outer azimuth of between 15-35° and an inner azimuth of between 10-25°.
As per claim 20, wherein the second housing section is disposed closer to an adjacent side of the vehicle than the first housing section.
As per claim 21, A vehicle configured to operate in an autonomous driving mode, the vehicle comprising a driving system including a deceleration system configured to control braking of the vehicle; an acceleration system configured to control acceleration of the vehicle; and a steering system configured to control wheel orientation and a direction of the vehicle; and an external sensing module including a lidar sensor arranged along a first housing section of the external sensing module, the lidar sensor 
As per claim 22, wherein the external sensing module further comprises one or more illuminator units configured to illuminate the field of view of the image sensor, the one or more illuminator units being disposed adjacent to the image sensor along the second housing section.
As per claim 23, wherein the external sensing module further includes a cleaning mechanism configured to clean the image sensor and/or the one or more illuminator units.
With respect to claims …, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 10-15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. (2019/0204845) in view of Mellor et al. (2020/0333462).
With respect to claim 1, Grossman et al. disclose an external sensing module for a vehicle configured to operate in an autonomous driving mode, which includes a lidar sensor arranged along a first housing section of the external sensing module, the lidar sensor being configured to detect objects in a region of an external environment around the vehicle and within a threshold distance of the vehicle (see at least figure 4A, items 400 or 402); an image sensor arranged along a second housing section of the external sensing module, the second housing section with the image sensor being vertically aligned with the first housing section with the lidar sensor, the image sensor being arranged along the vehicle to have an unobstructed field of view of the region of the external environment (see at least figure 4A, item 404 and the related text).
Grossman et al. do not explicitly disclose the image sensor providing a selected resolution for objects within the threshold distance of the vehicle to classify objects detected by the radar sensor.   However, it is obvious to an ordinary skill in the art at the time the invention was made to realize that the set of camera 404 can classify the detected objects by the set of radar sensor 406 since the field of views of the two set are overlapped with each other.
Grossman et al. also do not explicitly disclose a third housing section of the external sensing module disposed between the first and second housing sections, the 
As per claim 2, Grossman et al. disclose that the image sensor is arranged above the lidar sensor (see at least figure 4A).
As per claim 3, Grossman et al. disclose that the image sensor is arranged below the lidar sensor (see at least figure 4A).
As per claims 4-6 and 10-15, Grossman et al. disclose such limitations in at least figures 4A, 4C and paragraphs 0035-0037.  
With respect to claims 21-23, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. and Mellor et al. as applied to the claims above, and further in view of Zhou Jianguo (CN-108189777).
With respect to claims 6-8, Grosman et al. and Mellor et al. disclosed the claimed invention except for one or more illuminator units configured to illuminate the field of view of the image sensor and disposed an adjacent to the image sensor along the second housing section.  However Zhou Jianguo suggest such limitations in at least figure 1, items 3 and 11.  It would have been obvious to an ordinary skill in the art at the 
As per claim 9, Zhou Jianguo also suggest a cleaning mechanism configured to clean the image sensor and/or the one or more illuminator units as shown in at least figure 1, item 9.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. (2019/0204845).
As per claim 16, Grossman et al. disclose an external sensing module for a vehicle configured to operate in an autonomous driving mode, the external sensing module comprising a radar sensor arranged along a first housing section of the external sensing module, the radar sensor being configured to detect objects in a region of an external environment around the vehicle and within a threshold distance of the vehicle (see at least figure 4A, item 406); and an image sensor arranged along a second housing section of the external sensing module, the second housing section with the image sensor being adjacent to the first housing section with the radar sensor, the image sensor being arranged along the vehicle to have an overlapping field of view of the region of the external environment (see at least figures 1A, 3A, 4A, item 404; paragraphs 0033-0037).
Grossman et al. do not explicitly disclose the image sensor providing a selected resolution for objects within the threshold distance of the vehicle to classify objects detected by the radar sensor.   However, it is obvious to an ordinary skill in the art at the time the invention was made to realize that the set of camera 404 can classify the detected objects by the set of radar sensor 406 since the field of views of the two set are overlapped with each other.
As per claim 17, Grossman et al. disclose that the external sensing module is disposed along a rear fascia of the vehicle to detect and classify objects behind the vehicle (see figures 3A, 4A and paragraphs 0037, 0039 and 0048).
As per claims 18-20, Grossman et al. disclose the limitations in at least figures 4A, 4C, 5, 6 and the related text.

Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Zhu et al. (9,234,618), Baeg et al. (2014/0111812), Foster et al. (2017/0357267) and Yamamoto et al. (2020/0255030).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









									

								
December 15, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661